Exhibit 10.1


GRAPHIC [logo.jpg]





August 8,
2016                                                                                                                    

Re:       Terms of Transition

Dear Geoff:

This letter agreement (the “Agreement”) between you and Yelp Inc. (“Yelp” or the
“Company”) sets forth the terms of your transition from Yelp in connection with
the notice you provided on August 5, 2016 of your intent to resign as Yelp’s
Chief Operating Officer.  

1.       Transition Period.  Your last day of regular employment as the
Company’s Chief Operating Officer will be August 9, 2016 (the “Regular End
Date”).  After that date, you agree to make yourself available, as requested by
Yelp from time to time, in an advisory capacity (the “Transition Period”).  You
will remain a full-time employee during the Transition Period, which will end on
March 9, 2017.  The actual last day of your employment with Yelp is your
“Separation Date,” and is intended to be the date when your Transition Period
ends, but may be an earlier date if your employment is terminated pursuant to
Paragraph 6 below.

2.       Compensation.  You will continue to be paid your current base salary
($1.00 annually) through the Separation Date.  However, you agree that, after
the Regular End Date, you will cease accruing paid time off (“PTO”), having
access to Company-paid parking and earning any additional benefits except as may
be expressly set forth in this Agreement or as required by law.  Yelp will pay
you any PTO that you accrue through the Regular End Date, and compensation that
you earn through the Separation Date, subject to Yelp’s standard payroll
practices.

3.       Equity Awards. After the Separation Date, the terms of the awards you
have been granted under the Company’s equity plans, including your right to
exercise vested stock options, will continue to be governed by the terms of your
operative agreements with Yelp and the applicable equity plans.  For purposes of
such equity plans and agreements, Yelp agrees that your continued service on the
board of directors of Yelp Inc. after the Separation Date will satisfy the
“Continuous Service” requirement for continued vesting of your awards.

4.       Benefits.  Your group health insurance coverage will remain in effect
until the last day of the month in which the Separation Date occurs.  Yelp will
continue to pay, on your behalf, the portion of your health insurance premium
that would ordinarily be deducted from your paycheck through such date.

5.       Subsidiary and Affiliate Positions.  Your signature below constitutes
your resignation as an officer and director of all subsidiaries and affiliates
of Yelp that you hold as a result of your service as Chief Operating Officer
(but does not apply to your service on the board of directors of Yelp
Inc.).  Such resignation will be effective as of the Separation Date, and you
agree that you will take any and all actions necessary to ensure an orderly
transition of such positions.

6.      Termination.  The Transition Period (and your employment) may be
terminated at any time if (a) you resign, or (b) Yelp terminates your employment
due to your (i) material breach of Yelp policy or procedure or other misconduct,
(ii) material breach of any written agreement with Yelp, including, but not
limited to, this Agreement, or (iii) failure to perform your job duties as
assigned to you in a timely and satisfactory manner during the Transition
Period.  In the event of an Early Termination, you will receive no further
compensation or benefits from Yelp other than as expressly provided herein or as
required by applicable law.  Nothing in this Agreement is intended to affect the
at-will status of your employment with Yelp.




Yelp Inc. ● 140 New Montgomery Street, San Francisco, California 94105 ●
Telephone: 415.908.3801 ● Fax: 415.908.3833



--------------------------------------------------------------------------------





GRAPHIC [logo.jpg]




7.       Proprietary Information Obligations.  You acknowledge and reaffirm your
obligation to comply with the Confidentiality and Inventions Assignment
Agreement you signed as a condition of your employment with Yelp.

8.       Executive Severance Benefit Plan.  You agree that the benefits set
forth in this Agreement replace in their entirety any benefits you may now or in
the future be entitled to under the Company’s Executive Severance Benefits Plan
established effective January 6, 2012 (the “Severance Plan”), and you waive all
rights thereunder.

9.       Release of Claims.

   a.    General Release.  You hereby generally and completely release Yelp and
its predecessors, successors, affiliates, parent and subsidiary entities, as
well as each of their current and former directors, officers, employees,
shareholders, partners, agents, attorneys, insurers, affiliates and assigns
(collectively, the “Released Parties”) of and from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct or omissions that occurred prior to or
on the date that you sign this Agreement (collectively, the “Released Claims”).

   b.    Scope of Release.  The Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with
Yelp, or the termination of that employment; (ii) all claims related to your
compensation and benefits from Yelp, including salary, bonuses, commissions,
vacation pay, expense reimbursements, severance pay, fringe benefits, stock,
stock options, restricted stock units or any other ownership interests in Yelp;
(iii) all claims for breach of contract, wrongful termination and breach of the
implied covenant of good faith and fair dealing; (iv) all tort claims,
including, without limitation, claims for fraud, defamation, emotional distress
and discharge in violation of public policy; and (v) all federal, state and
local statutory claims, including, without limitation, claims for
discrimination, harassment, retaliation, privacy, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964, the federal Americans
with Disabilities Act of 1990, the federal Age Discrimination in Employment Act
of 1967 (the “ADEA”), the federal National Labor Relations Act of 1935, the
federal Family and Medical Leave Act, the federal Fair Credit Reporting Act, the
federal Employee Retirement Income Security Act, the California Investigative
Consumer Reporting Agencies Act, the California Labor Code, the California Civil
Code, the California Business and Professions Code, the California Fair
Employment and Housing Act, the California Family Rights Act, the Wage Orders of
the California Industrial Welfare Commission, in each case as amended, and, in
each case, similar laws in other jurisdictions.  If, notwithstanding the above,
you are awarded any money or other relief under such a claim, you hereby assign
the money or other relief to Yelp.

   c.    Excluded Claims.  Notwithstanding the foregoing, the following are not
included in the Released Claims (collectively, the “Excluded Claims”): (i) any
rights or claims for indemnification you may have pursuant to any written
indemnification agreement with Yelp to which you are a party, the certificate of
incorporation and bylaws of Yelp, or under applicable law; (ii) any rights that
are not waivable as a matter of law; and (iii) any rights you have under this
Agreement.  In addition, nothing in this Agreement prevents you from filing,
cooperating with or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor or the California Department of
Fair Employment and Housing, except that you hereby waive your right to any
monetary benefits in connection with any such claim, charge or proceeding with
regard to any claim released herein.




Yelp Inc. ● 140 New Montgomery Street, San Francisco, California 94105 ●
Telephone: 415.908.3801 ● Fax: 415.908.3833



--------------------------------------------------------------------------------





GRAPHIC [logo.jpg]




  d.     ADEA Waiver.  You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA (“ADEA Waiver”),
and that the benefits given under this Agreement for the ADEA Waiver are in
addition to anything of value to which you were already entitled.  You further
acknowledge that you have been advised by this writing, as required by the ADEA,
that: (i) your ADEA Waiver does not apply to any rights or claims that may arise
after the date you sign this Agreement; (ii) you should consult with an attorney
prior to signing this Agreement (although you may choose voluntarily not to do
so); (iii) you have twenty-one (21) days to consider this Agreement (although
you may choose voluntarily to sign this Agreement earlier); (iv) you have seven
(7) days following the date you sign this Agreement to revoke the Agreement by
providing written notice to Yelp; and (v) this Agreement will not be effective
until the date upon which the revocation period has expired, which will be the
eighth day after you sign this Agreement (the “Effective Date”).

10.     Section 1542 Waiver.  In giving the releases herein, which include
claims that may be unknown to you at present, you acknowledge that you have read
and understand Section 1542 of the California Civil Code, which reads as
follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of claims herein, including, but not limited to, your release of
unknown claims.

11.    Return of Yelp Property and Information.  You agree to search diligently
to locate all Yelp documents, materials, information, communications and other
Yelp property that you control or have had in your possession at any time,
including, without limitation, (a) all Yelp confidential and proprietary
information and (b) any materials or information on your personal computer,
server and e-mail system (collectively, “Yelp Property”).  You agree to return
all Yelp Property and copies thereof no later than the Separation Date, or
destroy them if Yelp requests; provided, however, that Yelp agrees to provide
you with continued access to and limited use of your Yelp e-mail account (not to
conduct Yelp business without prior approval by Yelp) until the Separation Date.

12.    Non-Disparagement.  You agree that you will not (a) disrupt, or take any
action that could reasonably be expected to disrupt, any aspect of Yelp’s
business or operations, or (b) disparage, criticize, or otherwise take actions
that could reasonably be expected to harm the reputation of, or lead to unwanted
or unfavorable publicity for, Yelp, its subsidiaries and affiliates, or any of
their respective current or former officers, directors, management, clients,
users, products or services, except for truthful statements that are expressly
required by law.  You agree to submit to Yelp, and Yelp agrees to review, prior
to publication, any book, memoir, article or other work authored by you,
published under your name or otherwise created at your direction, relating to
Yelp, to discuss and determine in good faith whether such material violates the
prohibitions contained in this Paragraph 12. Yelp agrees (through its officers
and directors) not to disparage, criticize, or otherwise take actions that could
reasonably be expected to harm your business or professional reputation, except
for truthful statements that are expressly required by law.


Yelp Inc. ● 140 New Montgomery Street, San Francisco, California 94105 ●
Telephone: 415.908.3801 ● Fax: 415.908.3833



--------------------------------------------------------------------------------





GRAPHIC [logo.jpg]




13.    Representations.  You hereby represent that (a) you have been paid all
compensation owed and for all hours worked, and, as to any further alleged
wages, you agree that there is a good-faith dispute as to whether such wages are
due, and based on this good-faith dispute, you release and waive any and all
further claims regarding unpaid wages and any corresponding penalties, interest
or attorneys’ fees, in exchange for the benefits provided by this Agreement; (b)
you have received all the leave and leave benefits and protections for which you
are eligible, pursuant to the Family and Medical Leave Act, the California
Family Rights Act or otherwise; and (c) have not suffered any on-the-job injury
for which you have not already filed a workers’ compensation claim.

14.    Dispute Resolution.  Any dispute, claim or controversy of whatever nature
arising out of or relating to this Agreement (including any other agreement(s)
contemplated hereunder), including, without limitation, any action or claim
based on tort, contract or statute, or concerning the interpretation,
performance or execution of this Agreement, will be resolved by confidential,
final and binding arbitration administered by Judicial Arbitration and Mediation
Services, Inc. (“JAMS”), in San Francisco, California, before a single
arbitrator, in accordance with JAMS’ then-applicable arbitration rules.  You
acknowledge that by agreeing to this arbitration procedure, you and Yelp waive
the right to resolve any such dispute, claim or demand through a trial by jury
or judge or by administrative proceeding.  You will have the right to be
represented by legal counsel at any arbitration proceeding.  The arbitrator
will: (a) have the authority to compel adequate discovery for the resolution of
the dispute and to award such relief as would otherwise be available under
applicable law in a court proceeding; and (b) issue a written statement signed
by the arbitrator regarding the disposition of each claim and the relief, if
any, awarded as to each claim, the reasons for the award and the arbitrator’s
essential findings and conclusions on which the award is based.  Yelp will bear
all JAMS fees for the arbitration.  Nothing in this Agreement will prevent any
of the parties from obtaining injunctive relief in court if necessary to prevent
irreparable harm pending the conclusion of any arbitration.  Any awards or
orders in such arbitrations may be entered and enforced as judgments in any
court of competent jurisdiction.

15.    Miscellaneous.  This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between you and Yelp with regard to
its subject matter.  It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations
(including your employment offer letter and the Severance Plan).  This Agreement
may not be modified or amended except in a writing signed by both you and a duly
authorized officer of Yelp.  This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and Yelp, and inure to the
benefit of both you and Yelp, their heirs, successors and assigns.  If any
provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of this
Agreement and the provision in question will be modified so as to be rendered
enforceable to the fullest extent permitted by law.  This Agreement will be
deemed to have been entered into and will be construed and enforced in
accordance with the laws of the State of Delaware, without regard to conflict of
laws principles.  Any ambiguity in this Agreement will not be construed against
either party as the drafter.  Any waiver of a breach of this Agreement must be
in writing to be effective and will not be deemed to be a waiver of any
successive or other breach.  This Agreement may be executed in counterparts, and
facsimile and electronic image signatures will be equivalent to original
signatures




Yelp Inc. ● 140 New Montgomery Street, San Francisco, California 94105 ●
Telephone: 415.908.3801 ● Fax: 415.908.3833



--------------------------------------------------------------------------------





GRAPHIC [logo.jpg]




If these terms are acceptable to you, please sign and date in the space
indicated below and return the signed copy to me within twenty-one (21) calendar
days.  After you sign the Agreement, you may revoke your acceptance by notifying
me in writing.  Such written notice must be received no later than the close of
business on the seventh (7th) calendar day after you signed the Agreement.  If
you revoke the Agreement, then you will not be entitled to any of its benefits
except those required by law.



Sincerely,
Yelp Inc.

By: /s/ Jeremy Stoppelman Jeremy Stoppelman Chief Executive Officer



I have read, understood and hereby agree to the terms as set forth above, and
further acknowledge that no other commitments were made to me in connection with
my transition from the Company except as specifically set forth in this
Agreement.                             

/s/  Geoff Donaker

  8/8/2016 Geoff Donaker Date


Yelp Inc. ● 140 New Montgomery Street, San Francisco, California 94105 ●
Telephone: 415.908.3801 ● Fax: 415.908.3833

